Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016. 

    PNG
    media_image1.png
    806
    656
    media_image1.png
    Greyscale

Templeton discloses “…1. A time-of-flight ranging sensor, comprising:  (see FIG. 3a to 3c where the LIDAR sensor provides an emission to the object to measure a distance from the object to the vehicle using the reflected pulses of laser energy) 
    PNG
    media_image2.png
    1011
    848
    media_image2.png
    Greyscale

a signal processing circuit; (see col. 14, lines 1-51)
a light emitter coupled to the signal processing circuit and configured to emit a pulsed light  (see FIG. 5a where the LIDAR provides a point cloud data based on the information from the LIDAR system in blocks 502-510)”
Templeton is silent but Pau teaches “..having a first polarization direction to a sensing target; and
a light sensor coupled to the signal processing circuit and configured to sense the pulsed light reflected by the sensing target to output a first sensing signal “ (see claims 1-6)
Templeton discloses “…via a first sub-pixel repeating unit and a second sensing signal via a second sub-pixel repeating unit to the signal processing circuit,… sensing signal and the second sensing signal, and the signal processing circuit determines a depth information of the sensing target according to the pulsed light and the pulse signal  (see claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region)
Templeton is silent but Pau teaches “wherein the first sub-pixel repeating unit comprises a plurality of color sub-pixel units (see paragraph 58-59) and a first pulsed light sensing unit having the first polarization direction, (see paragraph 61 where the first polarization state and a second polarization have an orthogonal direction ) and the second sub-pixel repeating unit comprises a plurality of other color sub-pixel units and a second pulsed light sensing unit having a second polarization direction, (see paragraph 59-65)
wherein the signal processing circuit determines a pulse signal according to the firs sensing signal …” (see paragraph 52-57 where a depth and orientation of the object can be determined based on the imager and two polarization cameras 201-203, 101)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Templeton since Templeton teaches that a LIDAR device can determine a first scanning zone. This “zone or radial portion of the LIDAR scanning area” may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power by a factor of 10 or increase a pulse rate by a factor of 10 only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create millions of LIDAR pulses for increased reflection and can create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016. 

Templeton is silent but Pau teaches “2. The time-of-flight ranging sensor of claim 1, wherein during a ranging, the light sensor (see claim 18 where the device has a light sensor) obtains the first sensing signal and the second sensing signal via the first pulsed light sensing unit of the first sub-pixel repeating unit and the second pulsed light sensing unit of the second sub-pixel repeating unit.  (see paragraph 66 where five blocks of pixels each having a repeating pattern of elliptical polarization filters and claim 22)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Templeton since Templeton teaches that a LIDAR device can determine a first scanning zone. This “zone or radial portion of the LIDAR scanning area” may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power by a factor of 10 or increase a pulse rate by a factor of 10 only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create millions of LIDAR pulses for increased reflection and can create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 


Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016. 

Templeton discloses “…3. The time-of-flight ranging sensor of claim 1, wherein the signal processing circuit performs a direct time-of-flight ranging operation to calculate the depth information of the sensing target according to a time difference between when the light emitter emits the pulsed light and when the light sensor senses the pulse signal. (see claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Templeton since Templeton teaches that a LIDAR device can determine a first scanning zone. This “zone or radial portion of the LIDAR scanning area” may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power by a factor of 10 or increase a pulse rate by a factor of 10 only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create millions of LIDAR pulses for increased reflection and can create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016 and in further in view of U.S. Patent No.: US10943417B2 to Stitt that was filed on 10-12-18 (hereinafter “Stitt”).
Templeton is silent but Stitt teaches “…4. The time-of-flight ranging sensor of claim 1, wherein the signal processing circuit
13
 performs an indirect time-of-flight ranging operation to calculate a round-trip time of the pulsed light and calculate the depth information of the sensing target according to the round-trip time”. (see col. 8, line 61-col. 9, line 50 and abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Stitt with the disclosure of Templeton since Stitt teaches that a master device can determine that a round trip time is excessive and that based on this round trip then the device is being hacked by an attacking device.  The device can then take appropriate action to prevent the hacking.  See claims 1-5 of Stitt.

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016 and in further in view of U.S. Patent No.: US10943417B2 to Stitt that was filed on 10-12-18 (hereinafter “Stitt”) and  in view of U.S. Patent No.: US7623227B2 to Judell that was filed in 2005. 
Judell teaches “…5. The time-of-flight ranging sensor of claim 1, wherein the first sensing signal comprises the pulse signal and a first background noise signal, and the second sensing signal 5 comprises a second background noise signal, wherein signal strengths of the first background noise signal and the second background noise signal are the same, (see FIG. 69, where for each collector a first background signal and a second background signal are determined for noise in block 800-809 and a power signal for each collector in block 806 are determined) and polarization directions of the first background noise signal and the second background noise signal are different”.  (see col. 8, lines 55 to col. 9, line 30). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Judell since Judell teaches that a gain can be determined based on in FIG. 69, 1. Background power levels, and 2. A scattering power signal for each collector, 3. Power of the background noise.  This can provide a gain for each collector.   The gain can then adjust the system to detect objects in FIG. 69-70. See abstract and claims 1-5 and col. 76, line 35- col. 79, line 35. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016 and in further in view of U.S. Patent No.: US10943417B2 to Stitt that was filed on 10-12-18 (hereinafter “Stitt”) and  in view of U.S. Patent No.: US7623227B2 to Judell that was filed in 2005 and in view of United States Patent Application Pub. No.: US 20100289885A1 to Lu that was filed in 2008.
Lu teaches “…6. The time-of-flight ranging sensor of claim 5, wherein the signal processing circuit performs a signal strength subtraction operation on the first sensing signal and the second 10 sensing signal to obtain the pulse signal”  (See paragraph 50-54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Lu with the disclosure of Templeton since Lu teaches that a de-mosaicing method can be used to extract image color components to better recognize images where a high signal strength of low light images in the NIR and red and IR pixels count more than  other wavelengths. This provides an improved detection method of image in low light conditions.    See abstract and p. 49-70. 


Claims 7-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016. 

Templeton is silent but Pau teaches “…7. The time-of-flight ranging sensor of claim 1, wherein the color pixel units and the other color pixel units respectively comprise a red sub-pixel unit, a green sub-pixel unit, and a blue sub-pixel unit.  (see paragraph 57)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Templeton since Templeton teaches that a LIDAR device can determine a first scanning zone. This “zone or radial portion of the LIDAR scanning area” may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power by a factor of 10 or increase a pulse rate by a factor of 10 only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create millions of LIDAR pulses for increased reflection and can create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 

Templeton is silent but Pau teaches “…8. The time-of-flight ranging sensor of claim 1, wherein the first pulsed light sensing 15 _ unit and the second pulsed light sensing unit are respectively an infrared sub-pixel unit. (see paragraph 57)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Templeton since Templeton teaches that a LIDAR device can determine a first scanning zone. This “zone or radial portion of the LIDAR scanning area” may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power by a factor of 10 or increase a pulse rate by a factor of 10 only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create millions of LIDAR pulses for increased reflection and can create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 

Templeton is silent but Pau teaches “…9. The time-of-flight ranging sensor of claim 1, wherein the second polarization direction is perpendicular to the first polarization direction”. (see paragraph 61) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Templeton since Templeton teaches that a LIDAR device can determine a first scanning zone. This “zone or radial portion of the LIDAR scanning area” may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power by a factor of 10 or increase a pulse rate by a factor of 10 only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create millions of LIDAR pulses for increased reflection and can create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 

    PNG
    media_image1.png
    806
    656
    media_image1.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and in view of U.S. Patent No.: 10,466,036 B2 (US20180100731A1) to Pau that was filed in 2016. 

    PNG
    media_image2.png
    1011
    848
    media_image2.png
    Greyscale

Templeton discloses “…10. A time-of-flight ranging method, comprising: (see FIG. 3a to 3c where the LIDAR sensor provides an emission to the object to measure a distance from the object to the vehicle using the reflected pulses of laser energy) transmitting a pulsed light having a first polarization direction to a sensing target via 20 a light emitter; sensing the pulsed light reflected by the sensing target via a light sensor (see FIG. 5a where the LIDAR provides a point cloud data based on the information from the LIDAR system in blocks 502-510)”to output a first sensing signal via a first sub-pixel repeating unit and output a second sensing signal via a second sub-pixel repeating unit; and determining a pulse signal according to the first sensing signal and the second 25 sensing signal via a signal processing circuit and determining a depth information of the sensing 14 (see claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region)
Templeton is silent but Pau teaches “…target according to the pulsed light and the pulse signal, wherein the first sub-pixel repeating unit comprises a plurality of color sub-pixel units (see paragraph 57) and a first pulsed light sensing unit having the first polarization direction,  (see claim 18 where the device has a light sensor) (see paragraph 66 where five blocks of pixels each having a repeating pattern of elliptical polarization filters and claim 22) (see paragraph 61 where the first polarization state and a second polarization have an orthogonal direction )and the second sub-pixel repeating unit comprises a plurality of other color sub-pixel units and a second pulsed 5 light sensing unit having a second polarization direction. (see paragraph 59-65) …” (see paragraph 52-57 where a depth and orientation of the object can be determined based on the imager and two polarization cameras 201-203, 101)”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Pau with the disclosure of Templeton since Templeton teaches that a LIDAR device can determine a first scanning zone. This “zone or radial portion of the LIDAR scanning area” may require increased attention as the LIDAR device did not identify an object or this is an important region of interest (a pedestrian is present or there is a collision risk).  The LIDAR processor can then increase a power by a factor of 10 or increase a pulse rate by a factor of 10 only in this region to determine what object is in the region.  This can increase the LIDAR power/pulse rate to create millions of LIDAR pulses for increased reflection and can create an “enhanced 3d data model” that is highly accurate in terms of millimeters in the region of interest only. See abstract and claims 1-12. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668